NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
VICTOR ROSS,
Claimant-Appellocnt,
V. _
ERIC K. SHINSEKI, SECRE'I`ARY OF VETERANS
AFFAIRS, f -
_ Resp0nden,t-Appellee.
2011-7025
Appea1 from the United States Court of Appeals for
Veterans C1ai1ns in case no. 09-963, Judge A1an G. Lance,
Sr.
ON MOTION
ORDER
Upon consideration of the appellants motion for a 60-
day extension of time, until March 15, 2011, to obtain
counsel, and to file a brief,
IT ls 0RDERED THAT:

ROSS V. DVA 2
The motion is granted The appe1lant’s brief is due
March 15, 2011. No further extensions should be antici-
pated.
FoR THE CoURT
 2 0 mm lsi Jan Horba1y
Date J an Horba1y
C1erk
cc: Victor Ross
knee Ge1`b"1`» ES‘1~ u.s.c0uRFi)'FEi?PEAm ma
S21 THE  ClRCUIT
|JEC 20 3010
lAN |~$RBAL‘!
CLERK *